Citation Nr: 0702579	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  03-36 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's right lower extremity deep 
venous thrombosis for the period prior to October 14, 2002.

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for the veteran's right lower extremity deep 
venous thrombosis for the period on and after October 14, 
2002.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1953 to March 1955.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Nashville, Tennessee, Regional Office (RO) beginning in 
October 2002 which, in pertinent part, granted compensation 
under the provisions of 38 U.S.C.A. § 1151 for right lower 
extremity deep venous thrombosis (DVT) and assigned a 10 
percent initial evaluation for that disability.  In April 
2003, the RO increased the evaluation for the veteran's right 
lower extremity DVT from 10 percent to 20 percent; effective 
as of October 14, 2002, and denied a claim for TDIU.  In 
March 2005, the Board Remanded the appeal.

While the appeal was in Remand status, the RO granted claims 
of entitlement to service connection for tinnitus and 
bilateral hearing loss.  The veteran has not disagreed with 
or appealed any aspect of those grants of service connection, 
and no issue regarding tinnitus or hearing loss disability is 
before the Board for appellate review at this time.


FINDINGS OF FACT

1.  Prior to October 14, 2002, the veteran's right lower 
extremity DVT was manifested by a thrombogenic foci on 
Doppler ultrasound examination, and the veteran was required 
to take Coumadin.

2.  From October 14, 2002, the veteran's right lower 
extremity DVT has been manifested by right leg swelling, 
pain, and the veteran was required to take Coumadin, but use 
of Coumadin was discontinued in December 2004 after a 
hospitalization for bleeding diverticulitis, as the bleeding 
was thought to be a side effect of Coumadin.

3.  The VA examination of April 2003 revealed that the 
veteran had eczema on the right thigh, the area of the DVT.

4.  The veteran, who completed the ninth grade, had 
employment experience in construction and as a steamfitter 
and pipefitter before he incurred a back injury in 1977 while 
working as a pipefitter, but he has had no significant 
employment experience since that time.  

5.  The veteran's service-connected disabilities include 
hearing loss disability, evaluated as 20 percent disabling, 
tinnitus, evaluated as 10 percent disabling, and the veteran 
has been awarded benefits under 38 U.S.C.A. § 1151 for DVT, 
right lower extremity, evaluated as 20 percent disabling 
prior to April 9, 2003, and 40 percent disabling thereafter, 
for a combined disability evaluation of 60 percent from April 
9, 2003.  

6.  The veteran is independent in activities of daily living.  

7.  The preponderance of the medical evidence and opinions of 
record shows that the veteran's three compensated 
disabilities, which entitle him to a combined 40 percent 
evaluation, do not preclude him from performing the mental 
and physical acts required for employment, although his 
employment opportunities would be limited. 


CONCLUSIONS OF LAW

1.  The criteria for an increased initial disability 
evaluation to 20 percent for the veteran's right lower 
extremity deep venous thrombosis for the period prior to 
October 14, 2002, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.104, Diagnostic Code 7121 (2006).

2.  The criteria for an increased initial disability 
evaluation to 40 percent for the veteran's right lower 
extremity deep venous thrombosis for the period on and after 
April 9, 2003, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.104, Diagnostic Code 7121 (2006).

3.  The criteria for entitlement to TDIU are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321, 3.341, 4.16, 4.19, 4.25 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his right leg DVT is more disabling 
than the assigned staged initial evaluations reflect, in 
part, because of the side effects of Coumadin, and further 
contends that his service-connected disabilities render him 
unemployable.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  These provisions also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In this case, following the veteran's submission of his 
claims for service connection, the RO issued letters in July 
2000 and July 2001 which addressed the issue of service 
connection for blood clot in leg.  The United States Court of 
Veterans Appeals (Court) has stated that the statutory scheme 
of the VCAA contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); see also, e.g., Sutton v. Nicholson, 20 Vet. App. 
419, 426 (2006); Locklear v. Nicholson, 20 Vet. App. 410, 415 
(2000).  In this case, the veteran's claim for benefits under 
38 U.S.C.A. § 1151 for a blood clot, right leg, were granted, 
and the appeal before the Board concerns the veteran's 
disagreement with the initial evaluation for that disability 
following the grant of benefits.  As to the evaluations 
assigned for disability due to DVT, the requirements of the 
VCAA have been met.

Following the Board's March 2005 Remand, the Appeals 
Management Center (AMC) issued a March 2005 letter which, in 
pertinent part, advised the veteran of the criteria for an 
increased initial evaluation for his blood clot disability 
and advised the veteran of the criteria for TDIU.  This 
letter informed the appellant of the actions VA would take to 
assist him to develop the claims, and advised the veteran of 
the evidence required to substantiate the claims, including 
notice to the veteran generally of the criteria for service 
connection.  The AMC advised the veteran to tell VA about any 
additional evidence the veteran wanted VA to obtain, and 
advised the veteran to submit evidence on his own behalf, 
including such evidence as statements from individuals, and 
advised the veteran to submit any evidence he had.  This 
notice was sufficient to advise the veteran to submit 
evidence in his possession.  The AMC advised the veteran of 
the evidence that VA would obtain and of the veteran's 
responsibility to identify any additional evidence he wanted 
VA to obtain.  

This letter advised the veteran of each element of notice 
described in Pelegrini.  Each issue addressed in this 
decision was thereafter readjudicated in August 2006, so the 
notice provided meets the requirements set forth in Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Not only has the veteran been provided with appropriate 
notice, but he has been every opportunity to submit evidence 
and argument in support of his claim and afforded the 
opportunity to develop medical evidence to support his claims 
through VA examinations.  In addition, a January 1990 letter 
from Charles E. Goodman, Jr., M.D., addressed to a Social 
Security Administration (SSA) Administrative Law Judge 
discussing the veteran's disability picture was obtained, as 
directed in the Board's March 2005 Remand.  The evidence 
considered by the SSA in granting or denying the veteran's 
claim for benefits was also obtained, as directed by the 
Board's March 2005 Remand.  Additional documentation of the 
veteran's Coumadin therapy and associated follow up treatment 
for his deep venous thrombosis was also obtained, to the 
extent possible, although the veteran did not identify the 
private physician from whom he was receiving treatment for 
that disability after January 2003.  Private clinical records 
prior to January 2003 are of record.  However, the veteran 
was afforded the opportunity to identify the private provider 
who treated his DVT after January 2003, but did not do so.  

In light of the foregoing, the Board finds that VA has 
developed all relevant facts to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of increased ratings is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  Based upon the above, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
VA has satisfied its duties to inform and assist the veteran 
in this case.  Also, VA's efforts have complied with the 
instructions contained in the January 2004 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further development and further expending of VA's resources 
is not warranted.

1.  Claim for initial evaluation in excess of 10 percent for 
right leg DVT prior to October 14, 2002

September 2000 to December 2000 VA outpatient clinical 
records are devoid of evidence that the veteran sought 
treatment or evaluation or complained of symptoms of right 
lower extremity DVT, although these records do reflect that 
continued anticoagulant therapy with Coumadin was continued.  

In January 2001, the veteran reported that he was unable to 
walk much because of a blood clot.  VA clinical records dated 
in May 2001 reflect that the veteran continued with his 
Coumadin therapy for chronic DVT and that his Coumadin levels 
were therapeutic.  In December 2001, during VA 
hospitalization for another disorder, venous Doppler 
examination of the veteran's right lower extremity disclosed 
evidence of DVT in the right femoral vein and right 
superficial femoral vein proximally.  The clot was well-
organized.  A thrombogenic foci suggested an old clot with 
some blood around it.  There was no evidence of DVT in the 
right popliteal or posterior tibial veins or in the left 
lower extremity.  

June 2002 VA outpatient treatment records disclose no 
objective difference between the left and right lower 
extremities.  July 2002 VA outpatient treatment notes reflect 
that the veteran had pitting edema of both lower extremities 
up to the shins.

Private treatment records from TC, MD, dated from prior to 
the veteran's July 2000 claim for right lower extremity DVT 
through January 2003 disclose that the level of Coumadin in 
the veteran's blood was regularly checked, but there was no 
specific notation regarding swelling or pain prior to October 
2002.  By a letter received in October 2002, Dr. C. stated 
that the veteran had chronic right leg edema and pain due to 
a persistent right leg DVT.  

Diagnostic Code (DC) 7121 provides that post-phlebitic 
syndrome of any etiology is rated as 10 percent disabling for 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation or compression hosiery.  A 20 percent 
rating is assigned for persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema.  A 40 percent rating 
is assigned for persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration; a 60 percent 
rating is assigned for persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  A 100 percent rating is assigned for massive 
board-like edema, with constant pain at rest.  38 C.F.R. § 
4.104, DC 7121.

In this case, the veteran's physicians did not describe the 
symptoms of his DVT with specificity during the period from 
the filing of the veteran's claim in July 2000 until December 
2001.  The clinical records establish that the veteran's DVT 
was diagnosed in 1994.  Thus, that disability was stabilized 
for several years, and the veteran had been taking Coumadin 
for some time when he submitted the claim in July 2000.  
However, in December 2001, during a hospitalization for 
another disorder, the veteran's physicians considered 
discontinuing the use of Coumadin, because the use of an 
anticoagulant has numerous side effects.  Examination at that 
time disclosed that an organized clot remained present in a 
vein on the right thigh.  

The physician who stated in October 2002 that the veteran had 
pain and swelling of the right thigh due to DVT described 
those symptoms as chronic.  Given that the veteran's DVT was 
stable both before and after the Doppler examination of the 
right thigh in December 2001, the evidence is at least in 
equipoise to warrant a finding that the veteran's DVT 
symptoms were stable, and did not change on October 14, 2002.  
This evidence warrants a 20 percent evaluation prior to 
October 14, 2002.

The clinical records establish that no provider has indicated 
that the veteran had stasis pigmentation or eczema on the 
right thigh at any time prior to October 14, 2002.  The 
preponderance of the evidence establishes that the veteran 
did not meet the criteria for a 40 percent evaluation (edema 
and either stasis pigmentation or eczema) prior to October 
14, 2002.  The evidence is not in equipoise to support an 
evaluation in excess of 20 percent during this period.  
38 U.S.C.A. § 5107(b).  The evidence is against an evaluation 
in excess of 20 percent, but does support an increased 
initial evaluation to 20 percent prior to October 14, 2002.  

2.  Claim for an initial evaluation in excess of 20 percent 
for right leg DVT from October 14, 2002

By a letter received in October 2002, the veteran's private 
treating physician, TC, MD, stated that the veteran had 
chronic right leg edema and pain due to a persistent right 
leg DVT.  

In an October 2002 statement, the veteran reiterated that 
there was constant swelling of his right leg, so that he was 
unable to walk very far or sit very long at a time.  He 
reported that keeping the leg elevated did not relieve the 
swelling or the pain.  He also noted that Coumadin had side 
effects.  

On VA examination conducted on April 9, 2003, the veteran 
reported increased tightness in the right thigh as compared 
to the left when walking or with prolonged standing.  The 
tightness improved with rest.  The veteran's gait was equal 
on both sides.  He walked without a cane.  There was 1+ 
pitting edema below both knees.  The examiner noted that the 
veteran had an erythematous flaky rash on the right medical 
thigh.  The examiner specifically stated that the veteran 
"has eczema only on the right medial thigh."

The examiner who conducted an August 2005 VA examination 
noted that the veteran reported that the right lower 
extremity where the blood clot occurred would swell and cause 
pain if he was up on it long periods of time.  The veteran 
estimated that he could be up on the right leg for about an 
hour before it began to hurt.  The veteran reported that the 
pain and swelling was intermittent.  

In December 2005, a reviewer noted that the veteran was no 
longer taking Coumadin as part of the treatment of the 
chronic DVT after the veteran developed bleeding 
diverticulitis.  The examiner noted that there was mild 
swelling in the right upper thigh and mild tenderness of the 
thigh to palpation, but there was no redness or skin 
breakdown.  The examiner stated that private ultrasound 
confirmed that there was a small amount of clot in the right 
upper thigh, reported to be stable in size and location.  The 
examiner concluded that exercise and exertion were not 
precluded by the disorder.  The examiner concluded that there 
would be moderated effects on the veteran's ability to do 
chores, shopping, exercise, and recreation, but no effect on 
traveling, eating, bathing, dressing, or other self-care 
activities.  

DC 7121 provides that post-phlebitic syndrome warrants a 40 
percent rating where there is persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is assigned for persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  The VA examination 
conducted on April 9, 2003 revealed eczema in the area of the 
known DVT.  Although later examiners did not describe the 
presence of eczema, this VA examination report places the 
evidence at least in equipoise that the criteria for a 40 
percent initial evaluation were met, beginning that date.  

However, the evidence clearly establishes that no ulceration 
has been present at any time.  Thus, no evaluation in excess 
of 40 percent is warranted at any time during the pendency of 
the appeal.  The preponderance of the evidence is against an 
evaluation in excess of 40 percent.  38 U.S.C.A. § 5107(b).  
An increased initial evaluation to 40 percent is warranted, 
but no higher evaluation may be granted.    

3.  Claim for TDIU

Currently, the veteran has been granted service connection 
for two disabilities, bilateral hearing loss, evaluated as 20 
percent disabling, and tinnitus, evaluated as 10 percent 
disabling, and has been granted compensation under 
38 U.S.C.A. § 1151 for DVT, right lower extremity.  His 
combined disability evaluation prior to April 9, 2003, is 40 
percent, as combined under 38 C.F.R. § 4.25 (20 percent + 20 
percent = 36 percent + 10 percent = 42 percent, rounded to 40 
percent), and the combined evaluation is 60 percent (40 
percent + 20 percent =52 percent + 10 percent = 56 percent, 
rounded to 60 percent) from that date.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total and when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. §§ 
3.340, 4.16(a).  If there is only one such disability, it 
shall be ratable at 60 percent or more, and, if there are two 
or more disabilities, there shall be at least one ratable at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. § 
4.16(a).  Neither the veteran's non-service-connected 
disabilities, nor his advancing age may be used as a 
determining factor in the rating agency's judgment.  38 
C.F.R. §§ 3.341(a), 4.16(a), 4.19.

The veteran does not meet the schedular criteria for an award 
of TDIU, prior to April 9, 2003, since he does not have a 
single disability which is rated at 40 percent, since the 
highest rating assigned to any of his service-connected 
disabilities is a 20 percent evaluation.  He does not meet 
the schedular criteria after April 9, 2003, because the 
combined total evaluation for all of his disabilities remains 
less than 70 percent.  38 C.F.R. § 4.25.

It is the established policy of VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  38 
C.F.R. § 4.16(b). 

On VA examination conducted in April 2003, the veteran 
walked, with an equal gait on both sides, without a cane.  He 
reported tightness and dull achiness on the right side with 
walking.  He reported that he was not able to walk much.  

In a May 2003 statement, the veteran stated he was unable to 
work because there was no job he could do that would allow 
him to elevate his legs.  


VA examination conducted in January 2006 discloses that the 
veteran reported fluctuation in intensity of his tinnitus, 
with less tinnitus in the mornings and gradually worsening 
throughout the day.  The veteran reported that he had to 
watch television at a very loud level and his family 
complained about this.  He reported some difficulty with 
balance in specific movements.  The examiner concluded that 
there was no evidence of peripheral vestibular disorder.  
December 2005 VA audiologic examination disclosed a 70-
decibel hearing loss in the right ear and a 100 decibel 
hearing loss in the left ear, with 78 percent speech 
recognition score for the right ear and 70 percent for the 
left ear, without hearing aids.  

The report of December 2005 VA examination reflects that the 
examiner concluded that the veteran's right lower extremity 
DVT did not preclude exercise and exertion, but would 
moderately limit such activities as chores, shopping, 
exercise, sports, and recreation, but would have no effect on 
the veteran's ability to travel or perform such self-care 
activities as bathing, dressing, and feeding himself.  

The veteran's service-connected DVT has resulted in one 
hospitalization during the appeal period, in December 2004.  
His service-connected disabilities do not result in inability 
to care for himself, or other unusual disability factors.  
There is no evidence that his hearing loss disability, 
tinnitus, or right lower extremity DVT results in unusual or 
exceptional circumstances which would warrant referral for 
extraschedular consideration of a total disability rating 
based on the veteran's service-connected disabilities.  

The central inquiry in a claim for TDIU is "whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be 
given to the veteran's education, special training, and 
previous work experience, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  Evidence submitted as part of the 
veteran's claim for Social Security disability benefits 
discloses that the veteran completed the ninth grade.  He 
worked from 1969 to 1977 as a pipefitter; prior to that time, 
the veteran apparently worked in various aspects of 
construction.  The evidence reflects that the veteran ceased 
to work as a pipefitter following an injury on the job in 
1977.  He has apparently had no significant employment 
experience since that time.  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough to warrant an award of 
TDIU.  The ultimate question, however, is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose, 4 Vet App. at 363.  The findings that the 
veteran's DVT would moderately limit, but not preclude such 
activities as shopping and exercise, establishes that his 
service-connected disabilities would preclude certain types 
of employment, but would not preclude all types of 
employment.  

The veteran contends that he would be unable to find a job 
because there is no employment available which allows an 
individual to elevate a leg.  However, there is no medical 
evidence that the veteran would need to elevate his leg 
continuously.  The evidence establishes that the veteran 
would be limited to employment which required limited 
continuous walking, but the evidence clearly establishes that 
the veteran's right leg DVT does not preclude all walking.  
The veteran's need to elevate his right leg at least 
occasionally during the work day, and the veteran's 
limitations due to hearing loss, would certainly limit his 
actual employment opportunities, but the evidence is against 
a finding that the service-connected disabilities would 
preclude employment.     

The veteran also contends that he is unable to work because 
he must be careful not to injure himself, since he is taking 
Coumadin.  During the course of this appeal, that medication 
was discontinued.  However, the veteran remains limited to 
employment which not expose his right leg to injury.

The veteran's DVT would preclude heavy manual labor, so the 
veteran could not return to his past significant employment 
experience in construction and pipefitting.  However, as the 
veteran has not been employed in those capacities for more 
than 20 years, the finding that the veteran cannot returned 
to employment as a pipefitter is not sufficient to establish 
individual unemployability due to service-connected 
disabilities in this case.  Rather, the evidence supports a 
finding that the veteran is capable of performing many 
physical and mental acts required by employment, even though, 
as the veteran contends, suitable employment opportunities 
might be quite limited.

The Board finds that the December 2005 and January 2006 VA 
examination reports are unfavorable to the veteran's claim 
that his service-connected disabilities rendered him 
individually unemployable.  Those examination reports 
establish only that the veteran's right leg disability and 
his hearing loss and tinnitus preclude some types of 
employment.  Those examination reports but do not establish 
that the veteran is incapable of performing the mental and 
physical acts required by employment, solely as a result of 
his service-connected disabilities, even when his disability 
is assessed in the context of subjective factors such as his 
occupational background and level of education.  

Although it is clear that he would have difficulty obtaining 
and maintaining employment, consistent with the 60 percent 
combined disability evaluation in effect on and from April 9, 
2003, there is no evidence that the impact on the veteran's 
employability is greater than that represented by the 60 
percent evaluation assigned.  See Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  For example, although the veteran's ability 
to walk is limited to short distances, he is able to walk 
unaided.  Although the veteran must turn the volume on the 
television up loud, he is able to listen to and understand a 
television program.  Thus, the evidence establishes that the 
service-connected disabilities would interfere with following 
instructions, with some modification in the volume of 
instructions; there is no evidence that the veteran's 
service-connected disabilities would interfere with written 
instructions, so long as those written instructions were 
provided at no higher than a 9th grade reading level.  In 
particular, the evidence reflects that the veteran's service-
connected disabilities do not preclude him from independently 
performing activities of daily living, which include work-
like activities.  

The preponderance of the medical evidence is against a 
finding that the veteran's service-connected disabilities 
alone, without reference to his age or to other diagnosed 
medical disorders, render him individually unemployable.  
Since the preponderance of the evidence is against the claim 
for TDIU, the provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt are not applicable to warrant 
a grant of TDIU.  The claim must be denied.  


ORDER

An initial disability evaluation increased from 10 percent to 
20 percent prior to October 14, 2002, for the veteran's right 
lower extremity DVT, is granted, subject to law and 
regulations governing the effective date of an award of 
monetary compensation; the appeal is granted to this extent 
only.  

An initial disability evaluation increased from 20 percent to 
40 percent on and from April 9, 2003, for the veteran's right 
lower extremity DVT, is granted, subject to law and 
regulations governing the effective date of an award of 
monetary compensation; the appeal is granted to this extent 
only.  

The appeal for TDIU is denied.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


